DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-14, 27-32, 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Raveh; Aviad et al. US PGPUB 20170331926 A1 , further in view of Evain, Jean-Pierre et. al., “Specification of the FIMS Media SOA Framework”, Part 1: General Description, Version 1.0.7, September 2012. 

Regarding claim 1. Raveh teaches An IP packet switching device for routing a plurality of packetized media streams, the IP packet switching device comprising: 
a packet routing portion (Fig. 2, 52) configured to route a packetized media stream to a first output port based on a first forwarding address defined in a packet routing table (¶0042, Switch fabric 52 forwards each MC flow to its designated group of clients 28 via ports 40, in accordance with the currently-applicable MC configuration.) that defines a switching points for each of the plurality of packetized media streams, respectively, with the switching points being g either of a first switching point defined by a trigger time value (¶0048, Match_table_1 holds a rule that checks whether the current time t is equal to or greater than the switch-over time T ("t.gtoreq.T?"). Match_table_2 holds the 
an RTP time stamp detection portion (Fig. 2, 56) configured to detect respective RTP time stamp values in frames in the packetized media stream; ([0043] At a timestamp extraction step 64, controller 56 in network device 36 extracts the RTP timestamps from one or more packets in one or more of the MC flows.)
a trigger comparison portion (Fig. 2, 56) configured to compare a detected RTP time stamp value with the trigger time value (Fig. 3, step 68) defined in the packet routing table ([0048] In the example implementation of FIGS. 4A-4C, the packet processing circuitry of the network device comprises three tables denoted "Match_table_1", "Match_table_2" and "Flood_table".) when the data routing controller determines to use the first switching point; (¶0051 When the time comparison in Match_table_1 first detects that t.gtoreq.T, controller 56 transitions to the intermediate stage seen in FIG. 4B.) ; and 
a data routing controller configured to determine, based on the packet routing table, whether to reroute the packetized media stream using the first switching point or the second switching point; (¶0051, “During the intermediate stage, Match_table_1 has precedence over Match_table_2. At this stage controller 56 updates the entry of Flow A in Match_table_2 to point to the new MC configuration in the Flood_table. During the intermediate stage, fabric 52 already forwards packets belonging to Flow A in accordance with the new MC configuration, i.e., to both Port 3 and Port 4.”
Examiner notes that: the Match table 1 and match table 2 being first and second switch points)
a data packet rerouting portion (Fig. 2, 56) configured to reroute the packetized media stream from the first output port to a second output port based on a second forwarding address defined in the packet routing table  (Fig. 4A-4C around ¶0047, At a time denoted "T", the network device switches-over to a new MC configuration, shown in FIG. 4C, in which Flow A is forwarded to two egress ports denoted "Port3" and "Port4".) when the detected RTP time stamp value matches the trigger time value 
	Raveh doesn’t teach 
a second switching point defined to be as soon as possible.
	However, Evain teaches 
a second switching point defined to be as soon as possible; (page 31, table 1, noWait option, see also page 30 re: noWait type in §8.2.1 Time Constraints. ) 
in order to support interoperability, interchangeability and reusability of media specific services. (page 3, first paragraph).
Evain and Raveh are analogous art in the same field of endeavor of networked media systems for use in broadcast, production, post production, media distribution, and media archive applications.   It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Raveh with the technique of NoWait option in Evain in order to support interoperability, interchangeability and reusability of media specific services.

Regarding claim 2. Raveh and Evain teaches The IP packet switching device according to claim 1, and Raveh teaches 
wherein the data routing controller is further configured to receive a command stream to configure the data packet rerouting portion to isochronously switch the packetized media stream from the first output port to the second output port. (Fig. 1, from Central  Controller, synchronized switch-over command, see also ¶¶0039-0040)


wherein the command stream includes the packet routing table that includes the trigger time value (¶0039 the switch-over command a predefined time period prior to the desired switch-over time) and a new forwarding address for the second output port that is associated with the trigger time value. (¶0040, the switch-over command may also specify the new MC configuration, see also ¶0047 and 0051 where different  MC configurations are associated with different ports) 

Regarding claim 9. Raveh teaches An IP packet switching device for routing a plurality of packetized media streams, the IP packet switching device comprising: 
a packet routing portion (Fig. 2, 52) configured to route a packetized media stream to a first output port (¶0042, Switch fabric 52 forwards each MC flow to its designated group of clients 28 via ports 40, in accordance with the currently-applicable MC configuration.) set forth in a packet routing table that defines a switching points for each of the plurality of packetized media streams, respectively, with the switching points being either of a first switching point defined by a trigger time value (¶0048, Match_table_1 holds a rule that checks whether the current time t is equal to or greater than the switch-over time T ("t.gtoreq.T?"). Match_table_2 holds the parameters (e.g., 5-tuple) of Flow A, for identifying the packets belonging to Flow A and forwarding them in accordance with the currently-applicable MC configuration). 
a time stamp change detection portion (Fig. 2, 56) configured to detect time stamp values in frames of the packetized media stream; (¶0038, In these embodiments, controllers 56 of network devices 36 identify the boundary between successive video frames by detecting that the RTP timestamp is incremented.) 

a packet routing controller configured to determine, based on the packet routing table, whether to reroute the packetized media stream using the first switching point or the second switching point; (¶0051, “During the intermediate stage, Match_table_1 has precedence over Match_table_2. At this stage controller 56 updates the entry of Flow A in Match_table_2 to point to the new MC configuration in the Flood_table. During the intermediate stage, fabric 52 already forwards packets belonging to Flow A in accordance with the new MC configuration, i.e., to both Port 3 and Port 4.”
Examiner notes that: the Match table 1 and match table 2 being first and second switch points)
a rerouting portion (Fig. 2, 56) configured to reroute the packetized media stream from the first output port to a second output port (Fig. 4A-4C around ¶0047, At a time denoted "T", the network device switches-over to a new MC configuration, shown in FIG. 4C, in which Flow A is forwarded to two egress ports denoted "Port3" and "Port4".) when a detected RTP time stamp value matches the trigger time value defined in the packet routing table. (¶0048, Match_table_1 holds a rule that checks whether the current time t is equal to or greater than the switch-over time T ("t.gtoreq.T?"). 
based on a forwarding address defined in the packet routing table (¶0018, a "MC configuration," which specifies the respective group of clients designated to receive each MC flow. ¶0048, The Flood_table holds the definitions of the two MC configurations ) when the time stamp detection portion detects a change in the time stamp values between respective frames of the packetized media stream.
(“[0051] When the time comparison in Match_table_1 first detects that t.gtoreq.T,… controller 56 updates the entry of Flow A in Match_table_2 to point to the new MC configuration in the Flood_table) 
	Raveh doesn’t teach 
a second switching point defined to be as soon as possible;
However, Evain teaches 

in order to support interoperability, interchangeability and reusability of media specific services. (page 3, first paragraph).
Evain and Raveh are analogous art in the same field of endeavor of networked media systems for use in broadcast, production, post production, media distribution, and media archive applications.   It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Raveh with the technique of NoWait option in Evain in order to support interoperability, interchangeability and reusability of media specific services.

Regarding claim 11. Raveh and Evain teaches The IP packet switching device according to claim 9, and Raveh teaches 
wherein the packet routing controller is further configured to store the packet routing table that defines the forwarding address for rerouting the packetized media stream from the first output port to the second output port. (¶0040, the switch-over command may also specify the new MC configuration, see also ¶0047 and 0051 where different  MC configurations are associated with different ports) 

Regarding claim 12. Raveh and Evain teaches The IP packet switching device according to claim 11, and Raveh teaches 
wherein the rerouting portion is further configured to reroute the packetized media stream from the first output port to the second output port based on a second forwarding address (Fig. 4A-4C around ¶0047, At a time denoted "T", the network device switches-over to a new MC configuration, shown in FIG. 4C, in which Flow A is forwarded to two egress ports denoted "Port3" and "Port4".) when the detected RTP time stamp value matches the trigger time value defined in the packet routing table. 
Examiner notes that: the Match table 1 and match table 2 being first and second switch points).

Regarding claim 13. Raveh and Evain teaches The IP packet switching device according to claim 12, and Raveh teaches 
further comprising a data routing controller configured to receive a command stream to configure the rerouting portion to isochronously switch the packetized media stream from the first output port to the second output port. . (Fig. 1, from Central  Controller, synchronized switch-over command, see also ¶¶0039-0040)

Regarding claim 14. Raveh and Evain teaches The IP packet switching device according to claim 13, and Raveh teaches 
wherein the command stream includes the packet routing table that includes the trigger time value and a new forwarding address for the second output port that is associated with the trigger time value. (¶0040, the switch-over command may also specify the new MC configuration, see also ¶0047 and 0051 where different  MC configurations are associated with different ports) 


a packet routing portion configured to(Fig. 2, 52) route at least one packetized media stream to a first output port; (¶0042, Switch fabric 52 forwards each MC flow to its designated group of clients 28 via ports 40, in accordance with the currently-applicable MC configuration.) based on a packet routing table that defines a switching points for the plurality of packetized media streams, respectively, with the switching points each being either a first switching point defined by a trigger time value; (¶0048, Match_table_1 holds a rule that checks whether the current time t is equal to or greater than the switch-over time T ("t.gtoreq.T?"). Match_table_2 holds the parameters (e.g., 5-tuple) of Flow A, for identifying the packets belonging to Flow A and forwarding them in accordance with the currently-applicable MC configuration). 
a time stamp detection portion configured to (Fig. 2, 52) determine respective time stamp values in a plurality of frames of the at least one packetized media stream; and (¶0038, In these embodiments, controllers 56 of network devices 36 identify the boundary between successive video frames by detecting that the RTP timestamp is incremented.) 
a data routing controller configured to determine, based on the packet routing table, whether to reroute the packetized media stream using the first switching point or the second switching point; (¶0051, “During the intermediate stage, Match_table_1 has precedence over Match_table_2. At this stage controller 56 updates the entry of Flow A in Match_table_2 to point to the new MC configuration in the Flood_table. During the intermediate stage, fabric 52 already forwards packets belonging to Flow A in accordance with the new MC configuration, i.e., to both Port 3 and Port 4.”
Examiner notes that: the Match table 1 and match table 2 being first and second switch points)
a data packet rerouting portion configured to (Fig. 2, 52) immediately reroute the at least one packetized media stream to a second output port  (¶0047, At a time denoted "T", the network device 
Raveh doesn’t teach 
a second switching point defined to be as soon as possible;
However, Evain teaches 
a second switching point defined to be as soon as possible; (page 31, table 1, noWait option, see also page 30 re: noWait type in §8.2.1 Time Constraints. ) 
in order to support interoperability, interchangeability and reusability of media specific services. (page 3, first paragraph).
Evain and Raveh are analogous art in the same field of endeavor of networked media systems for use in broadcast, production, post production, media distribution, and media archive applications.   It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Raveh with the technique of NoWait option in Evain in order to support interoperability, interchangeability and reusability of media specific services.


wherein the packet routing controller is further configured to store the packet routing table that defines the forwarding address for rerouting the packetized media stream from the first output port to the second output port. (¶0040, the switch-over command may also specify the new MC configuration, see also ¶0047 and 0051 where different  MC configurations are associated with different ports) 
Regarding claim 28. Raveh and Evain teaches The IP packet switching device according to claim 27, and Raveh teaches 
wherein the determined time stamp values are RTP time stamp values parsed in the frames of the at least one packetized media stream. (¶0038, controllers 56 of network devices 36 identify the boundary between successive video frames by detecting that the RTP timestamp is incremented.)

Regarding claim 29. Raveh and Evain teachs teaches The IP packet switching device according to claim 27, and Raveh teaches 
further comprising a packet routing controller configured to store a packet routing table  ([0048] In the example implementation of FIGS. 4A-4C, the packet processing circuitry of the network device comprises three tables denoted "Match_table_1", "Match_table_2" and "Flood_table".) ; that defines at least one forwarding address for rerouting the at least one packetized media stream from the first output port to the second output port. (¶0040, the switch-over command may also specify the new MC configuration, see also ¶0047 and 0051 where different  MC configurations are associated with different ports)

Regarding claim 30. Raveh and Evain teaches The IP packet switching device according to claim 29, and Raveh teaches 

and when the data routing controller determines to use the first switching point for the at least one packetized media stream.  (¶0051 When the time comparison in Match_table_1 first detects that t.gtoreq.T, controller 56 transitions to the intermediate stage seen in FIG. 4B.)

Regarding claim 31. Raveh and Evain teaches The IP packet switching device according to claim 27, and Raveh teaches 
wherein a data routing controller is further configured to receive a command stream to configure the data packet rerouting portion to isochronously switch the at least one packetized media stream from the first output port to the second output port. (Fig. 1, from Central  Controller, synchronized switch-over command, see also ¶¶0039-0040)

Regarding claim 32. Raveh and Evain teaches The IP packet switching device according to claim 31, and Raveh teaches 
wherein the command stream includes a packet routing table that includes the trigger time value and a new forwarding address for the second output port that is associated with the trigger time value. (¶0040, the switch-over command may also specify the new MC configuration, see also ¶0047 and 0051 where different  MC configurations are associated with different ports)

Regarding claim 37. Raveh teaches An IP packet switching device comprising: 
a plurality of input ports configured to receive a plurality of packetized media streams, respectively; (Fig. 2, ports 48)
a packet routing portion (Fig. 2, 52) configured to route a first packetized media stream received by a first input port of the plurality of input ports to a first output port of the plurality of output ports; (¶0042, ports 48 as input ports and ports 40 as output ports) based on a packet routing table that defines a switching points for each of the plurality of packetized media streams, respectively, with the switching points being either of a first switching point defined by a trigger time value (¶0048, Match_table_1 holds a rule that checks whether the current time t is equal to or greater than the switch-over time T ("t.gtoreq.T?"). Match_table_2 holds the parameters (e.g., 5-tuple) of Flow A, for identifying the packets belonging to Flow A and forwarding them in accordance with the currently-applicable MC configuration.); 
a packet routing controller configured to determine, based on the packet routing table, whether to reroute the packetized media stream using the first switching point or the second switching point; (¶0051, “During the intermediate stage, Match_table_1 has precedence over Match_table_2. At this stage controller 56 updates the entry of Flow A in Match_table_2 to point to the new MC configuration in the Flood_table. During the intermediate stage, fabric 52 already forwards packets belonging to Flow A in accordance with the new MC configuration, i.e., to both Port 3 and Port 4.”
and an RTP time stamp detection portion (Fig. 2, 52) configured to parse RTP time stamp values in respective frames of the first packetized media stream; ([0043] At a timestamp extraction step 64, controller 56 in network device 36 extracts the RTP timestamps from one or more packets in one or more of the MC flows.)

Raveh doesn’t teach 
a second switching point defined to be as soon as possible; 
However, Evain teaches
a second switching point defined to be as soon as possible; 
 (page 31, table 1, noWait option, see also page 30 re: noWait type in §8.2.1 Time Constraints. ) 
in order to support interoperability, interchangeability and reusability of media specific services. (page 3, first paragraph).
Evain and Raveh are analogous art in the same field of endeavor of networked media systems for use in broadcast, production, post production, media distribution, and media archive applications.   It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Raveh with the technique of NoWait option in Evain in order to support interoperability, interchangeability and reusability of media specific services.

Regarding claim 38. Raveh and Evain teaches The IP packet switching device according to claim 37, and Raveh teaches 


Regarding claim 39. Raveh and Evain teaches The IP packet switching device according to claim 37, and Raven teaches 
wherein a packet routing controller is further configured to store the packet routing table that defines at least one forwarding address for routing the second packetized media stream from to the second output port. ([0048] In the example implementation of FIGS. 4A-4C, the packet processing circuitry of the network device comprises three tables denoted "Match_table_1", "Match_table_2" and "Flood_table".) and when the data routing controller determines to use the first switching point for the at least one packetized media stream.  (¶0051 When the time comparison in Match_table_1 first detects that t.gtoreq.T, controller 56 transitions to the intermediate stage seen in FIG. 4B.)

Regarding claim 40. Raveh and Evain teaches The IP packet switching device according to claim 39, and Ravevh teaches 
wherein the data packet routing portion is configured to reroute the first packetized media stream from the first output port to a second output port based on another forwarding address defined in the packet routing table (¶0047, At a time denoted "T", the network device switches-over to a new MC configuration, shown in FIG. 4C, in which Flow A is forwarded to two egress ports denoted "Port3" and "Port4".) when the determined time stamp value matches a trigger time value defined in the packet routing table. (¶0048, Match_table_1 holds a rule that checks whether the current time t is equal to or greater than the switch-over time T ("t.gtoreq.T?").) 


Regarding claim 41. Raveh and Evain teaches The IP packet switching device according to claim 40, and Evain teaches 
further comprising a data routing controller configured to receive a command stream to configure the data packet routing portion to isochronously switch the first packetized media stream from the first output port to the second output port. (Fig. 1, from Central  Controller, synchronized switch-over command, see also ¶¶0039-0040)

Regarding claim 42. Raveh and Evain teaches The IP packet switching device according to claim 39, and Raveh teaches 
wherein the packet routing table that includes the trigger time value and a new forwarding address for the second output port that is associated with the trigger time value. (¶0040, the switch-over command may also specify the new MC configuration, see also ¶0047 and 0051 where different  MC configurations are associated with different ports)

Claim 4-6, 15-17, 33-35 and 43-45  are rejected under 35 U.S.C. 103 as being unpatentable over Raveh and Evain, further in view of Reid; Gidon M. et al. US PGPUB 20090177785 A1.
Regarding claim 4. Raveh and Evain teaches The IP packet switching device according to claim 3, but it does not teach 

However, Reid teaches 
wherein the data routing controller is further configured to control the data packet rerouting portion by replacing a current forwarding address for the packetized media stream with the new forwarding address. ([0015] (v) when the first user agent is allocated a new dynamic network, address, replacing by the proxy server the mapped dynamic network address with the new dynamic network address and forwarding the received messages to the new dynamic network address.) 
in order to improve SIP handover by avoiding terminating and restarting RTP session every time there is a change in IP address. (¶0008).
Raveh and Reid are analogous art in the same field of endeavor of packetized data communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Raveh with the technique of address forwarding proxying in Reid in order to improve SIP handover by avoiding terminating and restarting RTP session every time there is a change in IP address.

Regarding claim 5. Raveh, Evain and Reid teaches The IP packet switching device according to claim 4, and Raveh teaches wherein the trigger time value is based on a precision time protocol synchronization signal. (¶0023)

Regarding claim 6. Raveh, Evain and Reid teaches The IP packet switching device according to claim 5, and Raveh teaches wherein the command stream is based on at least one of an IGMP command and an SDN command.  (¶0004) 

Regarding claim 15. Raveh and Evain teaches The IP packet switching device according to claim 14, but it does not teach 
wherein the data routing controller is further configured to control the data packet rerouting portion by replacing a current forwarding address for the packetized media stream with the new forwarding address. 
However, Reid teaches 
wherein the data routing controller is further configured to control the data packet rerouting portion by replacing a current forwarding address for the packetized media stream with the new forwarding address. ([0015] (v) when the first user agent is allocated a new dynamic network, address, replacing by the proxy server the mapped dynamic network address with the new dynamic network address and forwarding the received messages to the new dynamic network address.) 
in order to improve SIP handover by avoiding terminating and restarting RTP session every time there is a change in IP address. (¶0008).
Raveh and Reid are analogous art in the same field of endeavor of packetized data communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Raveh with the technique of address forwarding proxying in Reid in order to improve SIP handover by avoiding terminating and restarting RTP session every time there is a change in IP address.

Regarding claim 16. Raveh, Evain and Reid teaches The IP packet switching device according to claim 15, wherein the trigger time value is based on a precision time protocol synchronization signal.  (¶0023)



Regarding claim 33. Raveh and Evain teaches The IP packet switching device according to claim 32, but it does not teach 
wherein the data routing controller is further configured to control the data packet rerouting portion by replacing a current forwarding address for the packetized media stream with the new forwarding address when the determined time stamp of the at least one packetized media stream matches the trigger time value. 
However, Reid teaches 
wherein the data routing controller is further configured to control the data packet rerouting portion by replacing a current forwarding address for the packetized media stream with the new forwarding address. ([0015] (v) when the first user agent is allocated a new dynamic network, address, replacing by the proxy server the mapped dynamic network address with the new dynamic network address and forwarding the received messages to the new dynamic network address.) 
in order to improve SIP handover by avoiding terminating and restarting RTP session every time there is a change in IP address. (¶0008).
Raveh and Reid are analogous art in the same field of endeavor of packetized data communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Raveh with the technique of address forwarding proxying in Reid in order to improve SIP handover by avoiding terminating and restarting RTP session every time there is a change in IP address.



Regarding claim 35. Raveh, Evain and Reid teaches The IP packet switching device according to claim 34, and Raveh teaches wherein the command stream is based on at least one of an IGMP command and an SDN command. (¶0004)

Regarding claim 43. Raveh, Evain teaches The IP packet switching device according to claim 42, but it does not teach wherein the data packet routing portion is further configured to replace a current forwarding address for the first packetized media stream with the new forwarding address when the parsed time stamp of the at least one packetized media stream matches the trigger time value . 
However, Reid teaches 
wherein the data routing controller is further configured to control the data packet rerouting portion by replacing a current forwarding address for the packetized media stream with the new forwarding address. ([0015] (v) when the first user agent is allocated a new dynamic network, address, replacing by the proxy server the mapped dynamic network address with the new dynamic network address and forwarding the received messages to the new dynamic network address.) 
in order to improve SIP handover by avoiding terminating and restarting RTP session every time there is a change in IP address. (¶0008).
Raveh and Reid are analogous art in the same field of endeavor of packetized data communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Raveh with the technique of address 

Regarding claim 44. Raveh, Evain and Reid teaches The IP packet switching device according to claim 43, wherein the trigger time value is based on a precision time protocol synchronization signal. (¶0023)

Regarding claim 45. Raveh, Evain and Reid teaches The IP packet switching device according to claim 44, wherein the command stream is based on at least one of an IGMP command and an SDN command. (¶0004)

Claims 7, 18, 20-22, 36 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Raveh and Evain as applied to claims 1, 9, 20, and 37 above, and further in view of Edwards; Thomas G. US PGPUB 20160352618 A1.
Regarding claim 7. Raveh and Evain teaches The IP packet switching device according to claim 1, but it does not teach 
wherein the data packet rerouting portion is configured to reroute the packetized media stream from the first output port to the second output port during a vertical blanking interval of the packetized media stream. 
	However, Edwards teaches 
wherein the data packet rerouting portion is configured to reroute the packetized media stream from the first output port to the second output port during a vertical blanking interval of the packetized media stream. ([0052] In one embodiment, the switch of the data packet routing is timed to occur during the vertical interval (VBI) switching point defined in SMPTE RP 168.) to minimize glitches Ibid. The VBI is a convenient place to perform switching because it includes no image data and the switch will not be perceived by viewers when the packets are decoded.) 
Raveh and Edwards are analogous art in the same field of endeavor of packetized video transmission.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Raveh with the technique of rerouting timing in Edwards in order to minimize glitches perceived by viewers of packetized video feed. 

Regarding claim 18. Raveh and Evain teaches The IP packet switching device according to claim 9, but it does not teach 
wherein the data packet rerouting portion is configured to reroute the packetized media stream from the first output port to the second output port during a vertical blanking interval of the packetized media stream. 
	However, Edwards teaches 
wherein the data packet rerouting portion is configured to reroute the packetized media stream from the first output port to the second output port during a vertical blanking interval of the packetized media stream. ([0052] In one embodiment, the switch of the data packet routing is timed to occur during the vertical interval (VBI) switching point defined in SMPTE RP 168.) to minimize glitches perceived by viewers of packetized video feed. (Ibid. The VBI is a convenient place to perform switching because it includes no image data and the switch will not be perceived by viewers when the packets are decoded.) 
Raveh and Edwards are analogous art in the same field of endeavor of packetized video transmission.  It would have been obvious before the effective filing date of the claimed invention to a 

Regarding claim 20. Raveh teaches An IP packet switching device comprising: 
a plurality of input ports configured to receive a plurality of packetized media streams, respectively (Fig. 2, ports 48); 
a packet routing controller (Fig. 2, 52) configured to store a packet routing table ([0048] In the example implementation of FIGS. 4A-4C, the packet processing circuitry of the network device comprises three tables denoted "Match_table_1", "Match_table_2" and "Flood_table".)  that defines a plurality of forwarding address for each of the plurality of input ports to route at least one of the plurality of packetized media streams to a respective output port of a plurality of output ports; (¶0042, Switch fabric 52 forwards each MC flow to its designated group of clients 28 via ports 40, in accordance with the currently-applicable MC configuration.) ; 
wherein the packet routing table defines a switching points for each of the plurality of packetized media streams, respectively, with the switching points being either of a first switching point defined by a trigger time value (¶0048, Match_table_1 holds a rule that checks whether the current time t is equal to or greater than the switch-over time T ("t.gtoreq.T?"). Match_table_2 holds the parameters (e.g., 5-tuple) of Flow A, for identifying the packets belonging to Flow A and forwarding them in accordance with the currently-applicable MC configuration). 
a packet routing portion (Fig. 2, 52)  configured to route the at least one packetized media stream to a first output port of the plurality of output ports based on a first forwarding address defined in a packet routing table; ([0048] In the example implementation of FIGS. 4A-4C, the packet processing circuitry of the network device comprises three tables denoted "Match_table_1", "Match_table_2" and "Flood_table".)

 a data packet rerouting portion (Fig. 2, 52) configured to determine, based on the respective forwarding address for each packetized media stream set forth in the packet routing table, whether to reroute the respective packetized media stream using the first switching point or the second switching point6 when the second switching point is determined to be used, immediately reroute the at least one packetized media stream to a second output port of the plurality of output ports (¶0047, At a time denoted "T", the network device switches-over to a new MC configuration, shown in FIG. 4C, in which Flow A is forwarded to two egress ports denoted "Port3" and "Port4".) based on at least one forwarding address defined in the packet routing table when the RTP time stamp detection portion detects a change in the parsed RTP time stamp values, (¶0038, In these embodiments, controllers 56 of network devices 36 identify the boundary between successive video frames by detecting that the RTP timestamp is incremented.)  such that the at least one packetized media stream is rerouted to the second output port  (¶0047, At a time denoted "T", the network device switches-over to a new MC configuration, shown in FIG. 4C, in which Flow A is forwarded to two egress ports denoted "Port3" and "Port4".) 
Raveh does not teach wherein the data packet rerouting portion is configured to reroute during a vertical blanking interval of the packetized media stream. 
a second switching point defined to be as soon as possible;
However, Evain teaches 
a second switching point defined to be as soon as possible; (page 31, table 1, noWait option, see also page 30 re: noWait type in §8.2.1 Time Constraints. ) 

Evain and Raveh are analogous art in the same field of endeavor of networked media systems for use in broadcast, production, post production, media distribution, and media archive applications.   It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Raveh with the technique of NoWait option in Evain in order to support interoperability, interchangeability and reusability of media specific services.
Raveh in view of Evain does not teach wherein the data packet rerouting portion is configured to reroute during a vertical blanking interval of the packetized media stream. 
However, Edwards teaches 
wherein the data packet rerouting portion is configured to reroute during a vertical blanking interval of the packetized media stream. ([0052] In one embodiment, the switch of the data packet routing is timed to occur during the vertical interval (VBI) switching point defined in SMPTE RP 168.) to minimize glitches perceived by viewers of packetized video feed. (Ibid. The VBI is a convenient place to perform switching because it includes no image data and the switch will not be perceived by viewers when the packets are decoded.) 
Raveh and Edwards are analogous art in the same field of endeavor of packetized video transmission.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Raveh with the technique of rerouting timing in Edwards in order to minimize glitches perceived by viewers of packetized video feed. 

Regarding claim 21. Raveh, Evain and Edwards teaches The IP packet switching device according to claim 20, and Raveh teaches 


Regarding claim 22. Raveh, Evain and Edwards teaches The IP packet switching device according to claim 20, wherein the packet routing table includes a trigger time value and(¶0039 the switch-over command a predefined time period prior to the desired switch-over time) and a new forwarding address for the second output port that is associated with the trigger time value . (¶0040, the switch-over command may also specify the new MC configuration, see also ¶0047 and 0051 where different  MC configurations are associated with different ports) 

Regarding claim 36. Raveh, Evain teaches The IP packet switching device according to claim 27, but it does not teach wherein the data packet rerouting portion is configured to reroute the packetized media stream from the first output port to the second output port during a vertical blanking interval of the packetized media stream. 
However, Edwards teaches 
wherein the data packet rerouting portion is configured to reroute the packetized media stream from the first output port to the second output port during a vertical blanking interval of the packetized media stream. ([0052] In one embodiment, the switch of the data packet routing is timed to occur during the vertical interval (VBI) switching point defined in SMPTE RP 168.) to minimize glitches perceived by viewers of packetized video feed. (Ibid. The VBI is a convenient place to perform switching 
Raveh and Edwards are analogous art in the same field of endeavor of packetized video transmission.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Raveh with the technique of rerouting timing in Edwards in order to minimize glitches perceived by viewers of packetized video feed. 

Regarding claim 46. Raveh and Evain teaches The IP packet switching device according to claim 37, but it does not teach wherein the data packet routing portion is configured to route the first packetized media stream from the first output port to the second output port during a vertical blanking interval of the packetized media stream.
However, Edwards teaches 
wherein the data packet rerouting portion is configured to reroute the packetized media stream from the first output port to the second output port during a vertical blanking interval of the packetized media stream. ([0052] In one embodiment, the switch of the data packet routing is timed to occur during the vertical interval (VBI) switching point defined in SMPTE RP 168.) to minimize glitches perceived by viewers of packetized video feed. (Ibid. The VBI is a convenient place to perform switching because it includes no image data and the switch will not be perceived by viewers when the packets are decoded.) 
Raveh and Edwards are analogous art in the same field of endeavor of packetized video transmission.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Raveh with the technique of rerouting timing in Edwards in order to minimize glitches perceived by viewers of packetized video feed. 

Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raveh and Evain as applied to claims 1 and 11 above, and further in view of Bangma; Menno et al. US PGPUB 20160156950 A1.

Regarding claim 8. Raveh and Evain teaches The IP packet switching device according to claim 1, but it does not teach 
wherein the packet routing portion is further configured to route a new packetized media stream to the first output port when the detected RTP time stamp value of the packetized media stream matches the trigger time value defined in the packet routing table. 
However, Bangma teaches 
wherein the packet routing portion is further configured to route a new packetized media stream to the first output port when the detected RTP time stamp value of the packetized media stream  (¶0155, the burst reception information may comprise an earliest join time T.sub.j associated with the earliest time that the receiver may join the stream that is broadcasted (for example multicasted) by the media source.)  matches the trigger time value (Ibid. The burst reception information may further comprise: the reference to the RAP (e.g. the RTP timestamp, in order to allow the synchronization client to verify whether it did not miss a frame in the burst)) in order to “counter the problem of large delays in the initial play-out time for receivers that join an IDMS-synchronized (live) streaming session” (¶0143)
Raveh and Bangma are analogous art in the same field of endeavor of packetized video transmission.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Raveh with the technique of synchronized joining of new media stream in Bangma in order to “counter the problem of large delays in the initial play-out time for receivers that join an IDMS-synchronized (live) streaming session”.


Regarding claim 19. Raveh and Evain teaches The IP packet switching device according to claim 11, but Raveh doesn’t teach 
wherein the packet routing portion is further configured to route a new packetized media stream to the first output port when the detected RTP time stamp value of the packetized media stream matches the trigger time value defined in the packet routing table. 
However, Bangma teaches 
wherein the packet routing portion is further configured to route a new packetized media stream to the first output port when the detected RTP time stamp value of the packetized media stream  (¶0155, the burst reception information may comprise an earliest join time T.sub.j associated with the earliest time that the receiver may join the stream that is broadcasted (for example multicasted) by the media source.)  matches the trigger time value (Ibid. The burst reception information may further comprise: the reference to the RAP (e.g. the RTP timestamp, in order to allow the synchronization client to verify whether it did not miss a frame in the burst)) in order to “counter the problem of large delays in the initial play-out time for receivers that join an IDMS-synchronized (live) streaming session” (¶0143)
Raveh and Bangma are analogous art in the same field of endeavor of packetized video transmission.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Raveh with the technique of synchronized joining of new media stream in Bangma in order to “counter the problem of large delays in the initial play-out time for receivers that join an IDMS-synchronized (live) streaming session”.
 


Claim 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Raveh, Evain and Edwards as applied to claim 22 above, and further in view of Reid.

Regarding claim 23. Raveh, Evain and Edwards teaches The IP packet switching device according to claim 22, but it does not teach 
wherein the data routing controller is further configured to control the data packet rerouting portion by replacing a current forwarding address for the at least one packetized media stream with the new forwarding address when the parsed RTP time stamp value in the at least one packetized media stream matches the trigger time value . 
However, Reid teaches 
wherein the data routing controller is further configured to control the data packet rerouting portion by replacing a current forwarding address for the packetized media stream with the new forwarding address. ([0015] (v) when the first user agent is allocated a new dynamic network, address, replacing by the proxy server the mapped dynamic network address with the new dynamic network address and forwarding the received messages to the new dynamic network address.) 
in order to improve SIP handover by avoiding terminating and restarting RTP session every time there is a change in IP address. (¶0008).


Regarding claim 24. Raveh, Evain, Edwards and Reid teaches The IP packet switching device according to claim 23, and Raveh teaches wherein the trigger time value is based on a precision time protocol synchronization signal. (¶0023)

Regarding claim 25. Raveh, Evain, Edwards and Reid teaches The IP packet switching device according to claim 24, and Raveh teaches wherein the command stream is based on at least one of an IGMP command and an SDN command. (¶0004) 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Raveh, Evain and Edwards as applied to claim 20 above, and further in view of Bangma.

Regarding claim 26. Raveh, Evain and Edwards teaches The IP packet switching device according to claim 20, but Raveh and Edwards don’t teach 
wherein the packet routing portion is further configured to route a new packetized media stream to the first output port when the detected RTP time stamp value of the packetized media stream matches the trigger time value defined in the packet routing table. 
However, Bangma teaches 
Ibid. The burst reception information may further comprise: the reference to the RAP (e.g. the RTP timestamp, in order to allow the synchronization client to verify whether it did not miss a frame in the burst)) in order to “counter the problem of large delays in the initial play-out time for receivers that join an IDMS-synchronized (live) streaming session” (¶0143)
Raveh and Bangma are analogous art in the same field of endeavor of packetized video transmission.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the device in Raveh with the technique of synchronized joining of new media stream in Bangma in order to “counter the problem of large delays in the initial play-out time for receivers that join an IDMS-synchronized (live) streaming session”.
The combined Raveh and Bangma teaches the detected RTP time stamp value of the packetized media stream matches the trigger time value defined in the packet routing table. (¶0048, Match_table_1 holds a rule that checks whether the current time t is equal to or greater than the switch-over time T ("t.gtoreq.T?").) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner




/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/Mehmood B. Khan/Primary Examiner, Art Unit 2468